Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/21 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heating device” in claims 1 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“heating device” is not defined in the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite “heating device” which invokes 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-7, 9-14, 17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by DE 10 2007 048 567 A1 (hereinafter “Becker,” cited in parent application 14/375666).
Regarding claim 1, Becker discloses an oven [Fig. 1] comprising a baking chamber [2] and
a steam feeding unit [Fig. 5] for feeding steam into the backing chamber [Par. 0013], the steam feeding unit comprising: 
    PNG
    media_image1.png
    703
    750
    media_image1.png
    Greyscale

the portion of 26.1 indicated in Annotated Fig. 5 below see Fig. 4] for storing water; 
a steam generator [26.2 Annotated Fig. 5] having an inlet [34] and an outlet [32], said inlet being in fluid communication with said water tank [“The system 26 consists of a tank 26.1 and a water heater 26.2 that have connections 32 at the steam end and 34 at the water-side end of the water heater 26.2 are fluidly connected to each other,” Par. 0031] for receiving water therefrom, said steam generator comprising a heating device [“two laterally arranged electric heaters” 26.2.1] to heat water therein to convert at least a portion of said water therein to steam [Par. 0013]; and 
a separation chamber [26.1.4, Annotated Fig. 5] having only one inlet for moisture [Annotated Fig. 5; the inlet connected to the steam generator], said inlet being in fluid communication with said outlet of said steam generator [Annotated Fig. 5] for receiving a mixture of steam and water therefrom, said separation chamber being configured to separate steam and water from said mixture[“The steam-side end of the water heater 26.2 facing section 26.1.4 of the tank 26.1 is formed as a parabolic curved deflection section. This provides the desired separation during the cleaning process and / or during normal operation of the system 26 produced vapor-droplet mixture,” Par. 0040, emphasis added], a first outlet [Annotated Fig. 5] of said separation chamber being in fluid communication with said baking chamber for delivering separated steam thereto, and a second outlet [Annotated Fig. 5] of said separation chamber being in fluid communication with a location  upstream of said inlet of said steam generator for recirculating separated water thereto [Fig. 5 shows the second outlet being in communication with portions of the water tank for communication with the heater].
Regarding claim 2, Becker discloses said steam generator comprising a duct [Annotated Fig. 5-b below] and configured such that said heating device converts liquid water that enters said duct via said inlet of said steam generator to steam as said water proceeds through said duct toward said outlet [Par. 0013].

    PNG
    media_image2.png
    380
    405
    media_image2.png
    Greyscale

Regarding claim 3, Becker discloses said inlet of said steam generator being arranged at a first end of said duct and said outlet of said steam generator being arranged at a second end of said duct [Annotated Fig. 5, where the inlet 34 is at the lower end and the outlet 35 is at the upper end].
Regarding claim 4, Becker discloses said water tank comprising an outlet [Annotated Fig. 5-c below] in fluid communication with said inlet of said steam generator [Fig. 5], said water tank and said steam generator being arranged such that water flows from said outlet of said water tank to said inlet of said steam generator via gravity [Fig. 5, where the left-hand side of the generator shows the gravity-generated flow].

    PNG
    media_image3.png
    272
    640
    media_image3.png
    Greyscale

Regarding claim 5, Becker discloses said separation chamber configured such that water received at said inlet of said separation chamber flows to said second outlet of said separation chamber via gravity [Annotated Fig. 5 above].
Regarding claim 6, Becker discloses said first outlet of said separation chamber being arranged above said inlet of said separation chamber [see Annotated Fig. 5 above].
Regarding claim 7, Becker discloses said second outlet of said separation chamber configured such that water exits said separation chamber through said second outlet via gravity [Annotated Fig. 5 above].
Regarding claim 9, Becker discloses said second outlet of said separation chamber being arranged above said location upstream of said inlet of said steam generator [Fig. 5 shows the second outlet being above the water tank and inlet of the steam generator] such that water that exits said second outlet of said separation chamber flows to said inlet of said steam generator via gravity [Fig. 5].
Regarding claim 10, Becker discloses said inlet of said separation chamber being arranged above said outlet of said steam generator [Annotated Fig. 5 above]



Regarding claim 11, Becker discloses a method of feeding steam into a baking chamber [2] of an oven [Fig. 1] comprising the steps of:
delivering water from a water tank [the portion of 26.1 indicated in Annotated Fig. 5 below see Fig. 4] to a steam generator [26.2 Annotated Fig. 5],
heating said water in said steam generator to produce a mixture of water and steam [Pars. 0013-0014];
delivering said mixture of water and steam [see arrows in Fig. 5] to a separation chamber [26.1.4, Annotated Fig. 5];
separating said mixture into a water component and a steam component [“The steam-side end of the water heater 26.2 facing section 26.1.4 of the tank 26.1 is formed as a parabolic curved deflection section. This provides the desired separation during the cleaning process and / or during normal operation of the system 26 produced vapor-droplet mixture,” Par. 0040, emphasis added], 
recirculating said water component to a location upstream of said steam generator [Fig. 5], 
delivering said steam component to a feeding duct [28] having a first end connected to said separation chamber and a second end connected to said baking chamber of said oven [Fig. 3], and 
delivering said steam component from said feeding duct to said baking chamber [Par. 0028].
Regarding claim 12, Becker discloses said step of delivering water from said water tank to said steam generator is carried out by gravity [Annotated Fig. 5 above].
Regarding claim 13, Becker discloses said step of delivering said mixture of water and steam to said separation chamber occurs via upward flow [see arrow directions in Fig. 5].
Regarding claim 14, Becker discloses said steam component separated from said mixture in said separation chamber flows upward therein to a first outlet of said separation chamber en route to said baking chamber [Annotated Fig. 5 and Par. 0028], and said water component separated from said mixture in said separation chamber flows downward therein by gravity to a second outlet of said separation chamber en route to said inlet of said steam generator [see arrows in Fig. 5].
Regarding claim 17, Becker discloses a feeding duct [28] having a first end connected to said first outlet of said separation chamber and a second end connected to said baking chamber [Fig. 3].
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Becker in view of Kulakowski et al. (US 2013/0133638 Al, hereinafter "Kulakowski," cited in previous Office action(s)).
Regarding claim 8, Becker discloses the apparatus set forth above but fails to teach the separation chamber being arranged above a maximum water level in said tank. However, Kulakowski teaches said separation chamber [22, fig 2] arranged above a maximum water level [below 74/56] in a water tank [30]. It would have been obvious to one of ordinary skill in the art before the time of invention to modify the steam feeding unit of Becker so said separation chamber is arranged above a maximum water level in a water tank, as taught by Kulakowski, in order to prevent water backflow into the separation chamber.
Allowable Subject Matter
Claims 15-16 are rejected based on a 112 sixth paragraph as set forth above, but would be allowable if rewritten to overcome the 112 second paragraph rejection. Neither Becker nor Kuhn nor the  previously cited secondary references teach a discharge duct fluidly connected to both the water reservoir and steam generator to drain both (rather, Becker teaches the separator draining into the water tank).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14, 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/             Examiner, Art Unit 3761